Exhibit 10.1

 

Glaxo Group Limited

980 Great West Road

Brentford, London

TW8 9GS

United Kingdom

Fascimile: +44 (020) 8047-6904

 

Theravance Biopharma, Inc.

c/o Theravance Biopharma US, Inc.

901 Gateway Boulevard

South San Francisco, CA 94080

Attn:                    Bradford J. Shafer, Senior VP and General Counsel

 

September 11, 2015

 

Dear Mr. Shafer:

 

Reference is made to the Governance Agreement (the “Governance Agreement”),
dated as of March 3, 2014, among Glaxo Group Limited (“GSK”) and Theravance
Biopharma, Inc. (“Biopharma” and, together with GSK, the “Parties”) and
Biopharma’s notice to GSK that pursuant to section 2.1(d)(ii) of the Governance
Agreement that GSK has the right to purchase 44,574 ordinary shares of Biopharma
(the “Q2 Catch-up Shares” and each, a “Q2 Catch-up Share”) related to the
exercise of Biopharma share options, the vesting of restricted Biopharma shares
and the purchase of Biopharma shares pursuant to its employee stock purchase
plan for the three month period from April 1, 2015 to June 30, 2015. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Governance Agreement.

 

GSK hereby confirms that its elects to purchase the Q2 Catch-up Shares.  As the
Parties have agreed, the purchase price will be $13.63 per Q2 Catch-up Share. 
The number of ordinary shares and/or purchase price per share set forth herein
shall be subject to appropriate adjustment in the event of the declaration of
any dividend or any stock split, stock dividend or the like after the date
hereof and prior to the consummation of the Q2 Catch-up.

 

GSK has determined that the consummation of its acquisition of the Q2 Catch-up
Shares will require a filing to be made under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), and the expiration or
early termination of the applicable waiting period thereunder.  GSK intends to
submit the applicable filing under the HSR Act as soon as reasonably
practicable.

 

The parties agree that, within five (5) days of the expiration or early
termination of the applicable waiting period under the HSR Act, the parties will
execute and deliver a master ordinary share purchase agreement and a schedule
thereto, each in substantially the form attached hereto as Exhibit A and
Exhibit B, respectively, and that the purchase and sale of the Q2 Catch-up
Shares will be consummated pursuant to such agreements.

 

1

--------------------------------------------------------------------------------


 

This letter agreement may be executed and delivered by facsimile or electronic
signature and in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one (1) and the same
instrument.

 

Please confirm your agreement to the above by countersigning this letter and
returning to the undersigned.

 

2

--------------------------------------------------------------------------------


 

 

Truly yours,

 

 

 

GLAXO GROUP LIMITED

 

 

 

 

 

By:

/s/ Paul Money

 

 

Name:

Paul Money

 

 

Title:

Authorised Signatory
For and on behalf of
The Wellcome Foundation Limited
Corporate Director

 

 

 

 

 

Acknowledged and agreed:

 

 

 

THERAVANCE BIOPHARMA, INC.

 

 

 

 

 

By:

/s/ Bradford J. Shafer

 

 

Name: Bradford J. Shafer

 

 

Title: Senior Vice President and General Counsel

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Ordinary Share Purchase Agreement

 

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC.

 

ORDINARY SHARE PURCHASE AGREEMENT

 

, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Purchase and Sale of Shares

1

 

1.1

Sale and Issuance of Ordinary Shares

1

 

1.2

Closing

1

 

 

 

 

2.

Representations and Warranties of the Company

2

 

2.1

Incorporation, Good Standing and Qualification

2

 

2.2

Authorization

2

 

2.3

Valid Issuance of Ordinary Shares

3

 

2.4

Governmental Consents

3

 

2.5

Offering

3

 

2.6

Litigation

3

 

2.7

Compliance with Other Instruments.

3

 

2.8

SEC Reports; Financial Statements

3

 

2.9

Non-Reliance

4

 

2.10

Absence of Certain Events and Changes

4

 

2.11

Corporate Documents

5

 

2.12

Registration Rights

5

 

 

 

 

3.

Representations and Warranties of GSK

5

 

3.1

Authorization

5

 

3.2

Purchase Entirely for Own Account

5

 

3.3

Disclosure of Information

5

 

3.4

Investment Experience

5

 

3.5

Accredited Investor

6

 

3.6

Restricted Securities

6

 

3.7

Governance Agreement

6

 

 

 

 

4.

Conditions of GSK’s Obligations at Each Closing

6

 

4.1

Performance

6

 

4.2

Representations and Warranties

6

 

4.3

Qualifications

6

 

4.4

Proceedings and Documents

6

 

 

 

 

5.

Conditions of Company’s Obligations at Each Closing

6

 

5.1

Representations and Warranties

7

 

5.2

Qualifications

7

 

 

 

 

6.

Miscellaneous

7

 

6.1

Survival of Warranties

7

 

6.2

Successors and Assigns

7

 

6.3

Governing Law

7

 

6.4

WAIVER OF JURY TRIAL

7

 

6.5

Counterparts

7

 

i

--------------------------------------------------------------------------------


 

 

6.6

Titles and Subtitles

8

 

6.7

Notices

8

 

6.8

Finder’s Fee

8

 

6.9

Expenses

8

 

6.10

Amendments and Waivers

8

 

6.11

Severability

8

 

6.12

Confidentiality

9

 

6.13

Publicity

9

 

6.14

Entire Agreement

9

 

6.15

Legends

9

 

6.16

Nasdaq Listing

10

 

6.17

Miscellaneous

10

 

6.18

Authorization

10

 

6.19

Registrable Securities

10

 

ii

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC.

 

ORDINARY SHARE PURCHASE AGREEMENT

 

THIS ORDINARY SHARE PURCHASE AGREEMENT (the “Agreement”) is made as of the [  ]
day of [         ], 2015, by and among Theravance Biopharma, Inc., a Cayman
Islands exempted company (the “Company”) and Glaxo Group Limited, a limited
liability company organized under the laws of England and Wales (“GSK”).

 

WHEREAS, the Company and GSK, are parties to that certain Governance Agreement
dated March 3, 2014 (the “Governance Agreement”);

 

WHEREAS, Section 2.1(d)(ii) of the Governance Agreement affords GSK, on a
quarterly basis, the opportunity to purchase the Company’s ordinary shares (the
“Ordinary Shares”) sufficient to maintain GSK’s Percentage Interest (as defined
in the Governance Agreement) at the same level as prior to any exercise of share
options and vesting of restricted shares during the prior quarter; and

 

WHEREAS, the parties desire to enter this Agreement, pursuant to which GSK may
purchase the Company’s Ordinary Shares from time-to-time pursuant to
Section 2.1(d)(ii) of the Governance Agreement.

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.                                   Purchase and Sale of Shares.

 

1.1                               Sale and Issuance of Ordinary Shares.

 

(a)                                 On or prior to each Closing (as defined
below), the Company shall have authorized the sale and issuance to GSK of the
Ordinary Shares to be issued at such Closing (the “Shares”).  The Shares shall
have the rights, preferences, privileges and restrictions set forth in the
Company’s Amended and Restated Memorandum and Articles of Association (the
“Restated Articles”).

 

(b)                                 Subject to the terms and conditions of this
Agreement, if the Company and GSK execute a schedule to this Agreement (each, a
“Schedule”, and collectively, the “Schedules”), the form of which is attached
hereto as Exhibit A, then, at the applicable Closing, GSK agrees to purchase and
the Company agrees to sell and issue to GSK the number of Shares listed on such
Schedule for the aggregate amount set forth therein (the “Aggregate Purchase
Price”).  Each purchase and sale of Shares is referred to in this Agreement as a
“Purchase.”

 

1.2                               Closing.  Each Purchase shall take place at
the offices of the Company, 901 Gateway Boulevard, South San Francisco,
California 94080 or at such other place as the parties may agree.  Within three
(3) Business Days of the execution and delivery of a Schedule by each of GSK and
the Company, GSK will initiate an irrevocable wire transfer in the amount

 

--------------------------------------------------------------------------------


 

of the Aggregate Purchase Price listed on such Schedule to the account
designated by the Company on such Schedule.  Immediately upon the Company’s
receipt of such Aggregate Purchase Price the Purchase contemplated by such
Schedule shall be consummated (each, a “Closing”).  As promptly as practicable
following each Closing, the Company shall use all commercially reasonable
efforts to arrange for the Company’s register of members (the “Register of
Members”) to be updated to reflect the issuance of the Shares to GSK and for the
Company’s transfer agent to deliver to GSK a copy of the updated Register of
Members reflecting the Shares that GSK was issued at each such Closing.  As used
herein, “Business Day” shall mean any weekday that is not a day on which banking
institutions in San Francisco, California or London, United Kingdom are
authorized or obligated to close.

 

2.                                   Representations and Warranties of the
Company.  The Company hereby represents and warrants to GSK that, as of the date
hereof, except as set forth in the SEC Reports (as defined below, but excluding
for the purposes of Section 2, other than Section 2.8, any risk factor
disclosures contained in such documents under the heading “Risk Factors” and any
disclosure of risks included in any “forward-looking statements” disclaimer or
other statements that are similarly non-specific and are predictive or
forward-looking in nature), which exceptions shall be deemed to be
representations and warranties as if made hereunder:

 

2.1                               Incorporation, Good Standing and
Qualification.  The Company is an exempted company duly incorporated, validly
existing and in good standing under the laws of the Cayman Islands and has all
requisite corporate power and authority to (i) execute, deliver and perform its
obligations under this Agreement, (ii) to issue and sell Ordinary Shares
pursuant to this Agreement, (iii) to perform its obligations under the Restated
Articles, and (iv) to carry on its business as now conducted and as proposed to
be conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

2.2                               Authorization.

 

(a)                                 All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement and each Schedule, as
the case may be, the performance of all obligations of the Company hereunder or
thereunder, and the authorization, issuance (or reservation for issuance), sale
and delivery of the Ordinary Shares hereunder has been taken or will be taken
prior to the relevant Closing, and this Agreement constitutes and each Schedule
when executed will constitute a valid and legally binding obligation of the
Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

(b)                                 The Board of Directors of the Company (the
“Board of Directors”) has approved the entry by the Company into this Agreement
and the execution of any Schedule pursuant to the terms of this Agreement, the
performance of the Company’s obligations hereunder and thereunder, and, to the
Company’s knowledge, no “moratorium”, “control share acquisition”, “business
combination”, “fair price” or other form of anti-takeover or similar law of

 

2

--------------------------------------------------------------------------------


 

any jurisdiction is applicable to the Company and the transactions contemplated
by this Agreement or any such Schedule.

 

2.3                               Valid Issuance of Ordinary Shares.  The
Ordinary Shares that are being purchased by GSK hereunder, when issued, sold and
delivered in accordance with the terms of this Agreement and each Schedule for
the consideration expressed in the applicable Schedule, will be duly and validly
issued, fully paid, and nonassessable, and will be free of restrictions on
transfer other than restrictions on transfer under this Agreement, the
Governance Agreement, the Restated Articles and under applicable state and
federal securities laws.  The Ordinary Shares that are being purchased by GSK
under this Agreement or any Schedule will not be subject to preemptive rights or
rights of first refusal that have not been waived or complied with.

 

2.4                               Governmental Consents.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
on the part of the Company is required in connection with the consummation of
the transactions contemplated by this Agreement or any Schedule, except
(i) certain post-closing filings as may be required pursuant to federal
securities laws and under the “Blue Sky” laws of the various states and (ii) any
required filing under the Hart Scott Rodino Antitrust Improvements Act of 1976,
as amended (the “HSR Act”).

 

2.5                               Offering.  Subject in part to the truth and
accuracy of GSK’s representations set forth in Section 3 of this Agreement, the
offer, sale and issuance of the Ordinary Shares as contemplated by this
Agreement and pursuant to any Schedule are exempt from the registration
requirements of any applicable state and federal securities laws, and neither
the Company nor any authorized agent acting on its behalf will take any action
(including any offering of any securities of the Company under circumstances
which would require the integration of such offering with the offering of any of
the Securities to be issued pursuant to this Agreement under the Securities Act
and the rules and regulations of the Commission thereunder) hereafter that would
cause the loss of such exemption.

 

2.6                               Litigation.  There is no action, suit,
proceeding or investigation pending or, to the Company’s knowledge, currently
threatened against the Company that questions the validity of this Agreement or
the right of the Company to enter into this Agreement or to execute any Schedule
or to consummate the transactions contemplated hereby or thereby.

 

2.7                               Compliance with Other Instruments.  The
execution, delivery and performance of this Agreement and any Schedule and the
consummation of the transactions contemplated hereby and thereby will not
violate or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any statute, rule or
regulation applicable to the Company or any instrument, judgment, order, writ,
decree or contract or an event that results in the creation of any lien, charge
or encumbrance upon any assets of the Company or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization, or approval applicable to the Company, its business or operations
or any of its assets or properties.

 

2.8                               SEC Reports; Financial Statements.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the

 

3

--------------------------------------------------------------------------------


 

Securities Act of 1933, as amended (the “Securities Act”) or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof, for the shorter of (a) the period since May 14,
2014 or (b) the three (3) years preceding the date of the applicable Schedule
(the foregoing materials being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Securities and Exchange Commission (the
“Commission”) promulgated thereunder, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  No executive officer of the Company has
failed in any respect to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act of 2002.  The financial statements
of the Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

2.9                               Non-Reliance.  The Company acknowledges and
agrees that GSK and its affiliates have, or may have, non-public information
regarding the respiratory programs being developed under the Strategic Alliance
Agreement (as amended from time to time), dated March 30, 2004, between
Theravance Respiratory Company LLC (as assignee of Theravance, Inc.) and GSK,
and that such non-public information may be material to the value of the Shares
as a result of the Company’s economic interest in such programs.  The Company
acknowledges that this Agreement does not obligate GSK to provide such
non-public information to the Company.  The Company acknowledges that by GSK
entering into this Agreement or any Schedule to this Agreement, GSK has not
made, and is not making, any representation or warranty as to the existence,
non-existence or materiality of any such information and that the Company is not
relying on any such representation or warranty.

 

2.10                        Absence of Certain Events and Changes.  Since the
date of the last day of the period covered by the Company’s most recently filed
periodic report covering an annual or quarterly period with the Commission,
(i) there has not been any event, change or development which, individually or
in the aggregate, has had or is reasonably likely to have a material adverse
effect on the Company; (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than trade payables and accrued
expenses incurred in the ordinary course of business; (iii) the Company has not
declared or made any dividend or distribution of cash or other property to its
shareholders; and (iv) other than the surrender to the Company of Ordinary
Shares by employees of the Company in connection with the Company’s payment of
withholding taxes due upon the vesting or settlement of employees’ equity
awards, the Company

 

4

--------------------------------------------------------------------------------


 

has not purchased, redeemed or made any agreements to purchase or redeem any
shares of its capital stock.

 

2.11                        Corporate Documents.  The Restated Articles are in
the form as set forth as exhibits in the SEC Reports.

 

2.12                        Registration Rights.  Except as required pursuant to
the Registration Rights Agreement dated March 3, 2014, by and between the
Company and GSK (the “Registration Rights Agreement”), the Company is not
presently under any obligation, and has not granted, any rights to register any
of the Company’s presently outstanding securities or any of its securities that
may hereafter be issued.

 

3.                                      Representations and Warranties of GSK. 
GSK hereby represents and warrants that:

 

3.1                               Authorization.  GSK has full power and
authority to enter into this Agreement and each Schedule and this Agreement
constitutes and each Schedule when executed will constitute a valid and legally
binding obligation, enforceable in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

3.2                               Purchase Entirely for Own Account.  This
Agreement is made with GSK in reliance upon GSK’s representation to the Company,
which by GSK’s execution of this Agreement and each Schedule GSK hereby
confirms, that the Ordinary Shares to be received by GSK pursuant to this
Agreement and each Schedule (the “Securities”) will be acquired for investment
for GSK’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that GSK has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of applicable securities laws.  By executing this
Agreement and each such Schedule, GSK further represents that GSK does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Securities.

 

3.3                               Disclosure of Information.  GSK further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Ordinary Shares and the business, properties, prospects and financial condition
of the Company.  GSK acknowledges that it has read the “Risk Factors”
Section contained in the Company’s most recently filed periodic report covering
an annual or quarterly period with the Commission and understands the Company’s
business and recognizes that a purchase of the Company’s Ordinary Shares
involves risks and uncertainties.  The foregoing, however, does not limit or
modify the representations and warranties of the Company in Section 2 of this
Agreement or the right of GSK to rely thereon.

 

3.4                               Investment Experience.  GSK is an investor in
securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial or business matters

 

5

--------------------------------------------------------------------------------


 

that it is capable of evaluating the merits and risks of the investment in the
Ordinary Shares.  GSK also represents that it has not been organized for the
purpose of acquiring the Ordinary Shares.

 

3.5                               Accredited Investor.  GSK is an “accredited
investor” within the meaning of Rule 501 of Regulation D adopted pursuant to the
Act, as presently in effect.

 

3.6                               Restricted Securities.  GSK understands that
the Securities it is purchasing are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Act, only in certain limited circumstances.  In this
connection, GSK represents that it is familiar with Rule 144 adopted pursuant to
the Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Act.

 

3.7                               Governance Agreement.  GSK acknowledges and
agrees that (a) the Shares it is purchasing pursuant to each Schedule are
“Voting Shares” (as defined in the Governance Agreement), (b) the Shares are
subject to the terms and conditions of the Governance Agreement, including, but
not limited to, the resale restrictions and voting obligations contained
therein, and (c) it is purchasing the Shares pursuant to Section 2.1(d)(ii) of
the Governance Agreement.

 

4.                                      Conditions of GSK’s Obligations at Each
Closing.  The obligations of GSK under subsection 1.1(b) of this Agreement with
respect to each Closing are subject to the fulfillment on or before such Closing
of each of the following conditions, the waiver of which shall not be effective
against GSK if it does not consent thereto:

 

4.1                               Performance.  The Company shall have performed
and complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
such Closing.

 

4.2                               Representations and Warranties.  The
representations and warranties of the Company contained in Section 2 shall have
been true on and as of such Closing.

 

4.3                               Qualifications.  All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance, purchase and sale of the Securities pursuant to this Agreement
and each Schedule shall be duly obtained and effective as of such Closing.

 

4.4                               Proceedings and Documents.  All corporate and
other proceedings in connection with the transactions contemplated at such
Closing and all documents incident thereto shall be reasonably satisfactory in
form and substance to GSK, and they shall have received all such counterpart
original and certified or other copies of such documents as they may reasonably
request.

 

5.                                      Conditions of Company’s Obligations at
Each Closing.  The obligations of the Company to GSK under this Agreement with
respect to each Closing are subject to the fulfillment on or before such Closing
of each of the following conditions by GSK:

 

6

--------------------------------------------------------------------------------


 

5.1                               Representations and Warranties.  The
representations and warranties of GSK contained in Section 3 shall have been
true on and as of such Closing.

 

5.2                               Qualifications.  All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance, purchase and sale of the Securities pursuant to this Agreement
and each such Schedule shall be duly obtained and effective as of such Closing.

 

6.                                      Miscellaneous.

 

6.1                               Survival of Warranties.  The warranties,
representations and covenants of the Company and GSK contained in or made
pursuant to this Agreement or any Schedule shall survive each Closing and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of GSK or the Company.

 

6.2                               Successors and Assigns.  Except as otherwise
provided herein, the terms and conditions of this Agreement and each Schedule
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Securities).  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

6.3                               Governing Law.  This Agreement and each
Schedule shall be governed by and construed in accordance with and governed by
the law of the State of Delaware, without regard to the conflicts of laws
principles thereof.  Any action brought, arising out of, or relating to this
Agreement or each Schedule shall be brought in the Court of Chancery of the
State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of said Court in respect of any claim relating to the validity,
interpretation and enforcement of this Agreement and any Schedule executed by
the Company and GSK, and hereby waives, and agrees not to assert, as a defense
in any action, suit or proceeding in which any such claim is made that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in such courts, or that the venue thereof may not be
appropriate or that this agreement may not be enforced in or by such courts. 
The parties hereby consent to and grant the Court of Chancery of the State of
Delaware jurisdiction over such parties and over the subject matter of any such
claim and agree that mailing of process or other papers in connection with any
such action, suit or proceeding in the manner provided in Section 6.7, or in
such other manner as may be permitted by law, shall be valid and sufficient
thereof.

 

6.4                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY SCHEDULE OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

6.5                               Counterparts.  This Agreement and any Schedule
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

7

--------------------------------------------------------------------------------


 

6.6                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

6.7                               Notices.  All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day or (c) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  Notwithstanding the foregoing
or any provision to the contrary in the Registration Rights Agreement or the
Restated Articles, the Company agrees that when any notice is given to GSK,
whether under this Agreement, the Registration Rights Agreement or the Restated
Articles, such notice shall not be deemed to be effectively given until a copy
of such notice is transmitted to GSK via facsimile. All notices and certificates
will be addressed to GSK at its address set forth on the signature page hereto
or at such other address as the Company or GSK may designate by ten (10) days
advance written notice to the other parties hereto.

 

6.8                               Finder’s Fee.  GSK agrees to indemnify and to
hold harmless the Company from any liability for any commission or compensation
in the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which GSK or any of its officers,
partners, employees, or representatives is responsible.

 

The Company agrees to indemnify and hold harmless GSK from any liability for any
commission or compensation in the nature of a finders’ fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

6.9                               Expenses.  Irrespective of whether any Closing
is effected, each party shall bear their own costs and expenses incurred with
respect to the negotiation, execution, delivery and performance of this
Agreement or any Schedule.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, a Schedule or the Restated
Articles, the prevailing party shall be entitled to reasonable attorney’s fees,
costs and necessary disbursements in addition to any other relief to which such
party may be entitled.

 

6.10                        Amendments and Waivers.  Any term of this Agreement
may be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and GSK.  Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder of any securities purchased pursuant to each Schedule at the
time outstanding, each future holder of all such securities, and the Company.

 

6.11                        Severability.  If one or more provisions of this
Agreement, including any Schedule, are held to be unenforceable under applicable
law, such provision shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

 

8

--------------------------------------------------------------------------------


 

6.12                        Confidentiality.  Any confidential information
obtained by GSK pursuant to this Agreement or any Schedule which is labeled or
otherwise identified as confidential or proprietary shall be treated as
confidential and shall not be disclosed to a third party without the prior
written consent of the Company and shall not be used by GSK for any purpose
other than monitoring GSK’s investment in the Company, except that GSK may
disclose such information (i) to its attorneys, accountants, consultants, and
other professionals to the extent necessary to obtain their services in
connection with monitoring its investment in the Company, (ii) to its
affiliates, officers, directors, shareholders, members and/or partners in the
ordinary course of business or pursuant to disclosure obligation to affiliates,
shareholders, members and/or partners; provided that such information is
provided to such persons and entities with notice that such information is
confidential and should be treated as such, (iii) to any prospective purchaser
of GSK’s shares of the Company, provided (in the case of disclosure in clause
(iii)) the recipient agrees to keep such information confidential and to use
such information solely for evaluation of such proposed purchase, or (iv) as may
otherwise be required by law.  Notwithstanding the foregoing, such information
shall not be deemed confidential for the purpose of enforcement of this
Agreement and said information shall not be deemed confidential after it becomes
publicly known through no fault of the recipient.  The provisions of this
Section 6.12 shall be in addition to, and not in substitution for, the
provisions of any separate confidentiality agreements executed by the parties
hereto; provided that if there is any conflict between the provisions of this
Section 6.12 and the more restrictive provisions of such separate
confidentiality agreements, the provisions of such separate confidentiality
agreements shall prevail.

 

6.13                        Publicity.  No party or any affiliate of a party
shall make, or cause to be made, any publicity, news release or other such
general public announcement or make any other disclosure to any third party in
respect of this Agreement or any Schedule or any of the transactions
contemplated hereby or thereby (including, without limitation, disclosure of
GSK’s ownership interest in the Company) without the prior written consent of
the other party; provided however, that the foregoing provision is not intended
to limit communications deemed reasonably necessary or appropriate by a party or
its affiliates to its employees, shareholders, partners, directors, officers,
potential investors, accountants and legal counsel who are under an obligation
to preserve the confidentiality of the foregoing.  Notwithstanding the foregoing
provision, the parties and their respective affiliates shall not be prohibited
from making any disclosure or release that is required by law, court order, or
applicable regulation, or is considered necessary by legal counsel to fulfill an
obligation under securities laws or the rules of a national stock exchange.

 

6.14                        Entire Agreement.  This Agreement, the Schedules and
the documents referred to herein constitute the entire agreement among the
parties and no party shall be liable or bound to any other party in any manner
by any warranties, representations, or covenants except as specifically set
forth herein or therein.

 

6.15                        Legends.  It is understood that the certificates
evidencing the Securities may bear one or all of the following legends:

 

(a)                                 “The shares represented by this certificate
have not been registered under the Securities Act of 1933, as amended (the
“Act”).  The shares may not be sold,

 

9

--------------------------------------------------------------------------------


 

transferred or assigned in the absence of an effective registration for these
shares under the Act or an opinion of the corporation’s counsel that
registration is not required under the Act.”

 

(b)                                 “The sale, pledge, hypothecation, assignment
or transfer of the securities represented by this certificate is subject to the
terms and conditions of a Governance Agreement by and between the shareholder
and the corporation.  Copies of such agreement may be obtained upon written
request to the Secretary of the Corporation.”

 

(c)                                  Any legend required by the laws of any
state.

 

6.16                        Nasdaq Listing.  The Company shall use all
commercially reasonable efforts to have the Shares acquired by GSK at each
Closing authorized for listing on Nasdaq.

 

6.17                        Miscellaneous.  GSK and the Company each agree and
acknowledge that upon execution and delivery of any Schedule, such Schedule
shall be deemed as adequate and timely notice, pursuant to Section 2.1(d)(ii) of
the Governance Agreement, of GSK’s election to purchase that number of Shares
from the Company as set forth on each Schedule with respect to the three month
period listed on each such Schedule.  GSK and the Company agree that the
execution of this Agreement or any Schedule and the consummation by it of the
transactions contemplated hereby and thereby does not violate, conflict with or
result in the breach or termination of, or constitute a default under the terms
of, any existing agreement between GSK or any of its affiliates, on the one
hand, and the Company or any of its affiliates, on the other hand. GSK and the
Company agree that each of them can decide to halt the execution of Schedules as
a means to effect the purchase of Shares pursuant to Section 2.1(d)(ii) of the
Governance Agreement and revert to the method of executing an ordinary share
purchase agreement to effect each purchase of Shares pursuant to
Section 2.1(d)(ii) of the Governance Agreement.

 

6.18                        Authorization.  GSK has full power and authority to
enter into this Agreement and each Schedule, as the case may be, and this
Agreement constitutes and each Schedule when executed will constitute a valid
and legally binding obligation, enforceable in accordance with its respective
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

6.19                        Registrable Securities.  The Shares purchased by GSK
pursuant to each Schedule shall constitute Registrable Securities as defined in,
and in accordance with the limitations set forth in, the Registration Rights
Agreement.

 

[Remainder of page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

THERAVANCE BIOPHARMA, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO ORDINARY SHARE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GLAXO GROUP LIMITED

 

 

 

 

 

By:

 

 

Signature of Authorized Person

 

Name:

 

Title:

 

Address:

 

 

 

 

 

 

SIGNATURE PAGE TO ORDINARY SHARE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SCHEDULE

 

 

Date:            ,     

 

This schedule is by and between Theravance Biopharma, Inc., a Cayman Islands
exempted company (the “Company”) and Glaxo Group Limited, a limited liability
company organized under the laws of England and Wales (“GSK”), pursuant to that
certain Ordinary Share Purchase Agreement, dated as of [•], 2015 (as amended
from time to time, the “Agreement”), among the Company and GSK.  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Agreement.

 

The Company and GSK agree to effect a Closing on the following terms and
conditions:

 

1.              Number of Shares:

 

2.              Price per Share: $

 

3.              Aggregate Purchase Price: $

 

4.              Wire instructions:

 

 

Pursuant to Section 6.17 of the Agreement, the Company and GSK agree that the
three month period for which the Purchase is being made pursuant to
Section 2.1(d)(ii) of the Governance Agreement is [  ] — [  ], 20  .

 

The Company represents and warrants to GSK that each representation and warranty
made by the Company in Section 2 of the Agreement is true on and as of the date
hereof, except as set forth in the SEC Reports (but excluding for the purposes
of Section 2, other than Section 2.8, any risk factor disclosures contained in
such documents under the heading “Risk Factors” and any disclosure of risks
included in any “forward-looking statements” disclaimer or other statements that
are similarly non-specific and are predictive or forward-looking in nature).

 

GSK represents and warrants to the Company that each representation and warranty
made by GSK in Section 3 of the Agreement is true on and as of the date hereof.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 

 

THERAVANCE BIOPHARMA, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GLAXO GROUP LIMITED

 

 

 

By:

 

 

Signature of Authorized Person

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile No:

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Schedule to the

Ordinary Share Purchase Agreement for Q2 Catch-Up Shares

 

--------------------------------------------------------------------------------


 

SCHEDULE

 

Date:                  ,           

 

This schedule is by and between Theravance Biopharma, Inc., a Cayman Islands
exempted company (the “Company”) and Glaxo Group Limited, a limited liability
company organized under the laws of England and Wales (“GSK”), pursuant to that
certain Ordinary Share Purchase Agreement, dated as of [·], 2015 (as amended
from time to time, the “Agreement”), among the Company and GSK.  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Agreement.

 

The Company and GSK agree to effect a Closing on the following terms and
conditions:

 

1.              Number of Shares:  44,574

 

2.              Price per Share: $13.63

 

3.              Aggregate Purchase Price: $607,543.62

 

4.              Wire instructions:

 

 

Pursuant to Section 6.17 of the Agreement, the Company and GSK agree that the
three month period for which the Purchase is being made pursuant to
Section 2.1(d)(ii) of the Governance Agreement is April 1 — June 30, 2015.

 

The Company represents and warrants to GSK that each representation and warranty
made by the Company in Section 2 of the Agreement is true on and as of the date
hereof, except as set forth in the SEC Reports (but excluding for the purposes
of Section 2, other than Section 2.8, any risk factor disclosures contained in
such documents under the heading “Risk Factors” and any disclosure of risks
included in any “forward-looking statements” disclaimer or other statements that
are similarly non-specific and are predictive or forward-looking in nature).

 

GSK represents and warrants to the Company that each representation and warranty
made by GSK in Section 3 of the Agreement is true on and as of the date hereof.

 

Exhibit B - Page 1

--------------------------------------------------------------------------------


 

 

THERAVANCE BIOPHARMA, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GLAXO GROUP LIMITED

 

 

 

By:

 

 

Signature of Authorized Person

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile No:

 

 

Exhibit B - Page 2

--------------------------------------------------------------------------------